PER CURIAM.
The question involved in this case is whether the petitioner, who prior to his induction into the armed forces was employed by the respondent as its attorney or solicitor, was entitled under Section 8 (b) of the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix, § 308 (b), to be restored to that position after his discharge from the army, and, if so, whether the refusal of the respondent to re-employ him during any part of the period of one year after his discharge from the army justified an award to him thereafter of the remuneration which he would have received during the year if he had been re-employed.
The district court, after finding the facts, decided both questions in favor of the petitioner and awarded him the sum of $5,250. The respondent has appealed and urges that the court erred in its conclusion because (1) the petitioner’s prior employment was not permanent, (2) the respondent’s business had so increased as to make it unreasonable to restore the petitioner to his position, (3) the petitioner was an independent contractor rather than an employee, (4) his claim was moot, and (5) the amount awarded to him was unreasonably high.
We have carefully examined each of these contentions but find them to be wholly without merit. The findings of fact of the district court are supported by the evidence and the findings, in turn, support the court’s conclusions and final order. The order appealed from will accordingly be affirmed.